STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 8, 2017
              Plaintiff-Appellee,

v                                                                  No. 330927
                                                                   St. Clair Circuit Court
MARK JOSEPH MANIACI,                                               LC No. 15-000560-FH

              Defendant-Appellant.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of three counts of third-degree
criminal sexual conduct (“CSC”), MCL 750.520d(1)(a), one count of fourth-degree CSC, MCL
750.520e(1)(a), one count of accosting a child for immoral purposes, MCL 750.145a, and one
count of using a computer to commit a crime, MCL 752.796. He was sentenced to 95 months to
15 years in prison for each of the third-degree CSC convictions, one to two years in prison for
the fourth-degree CSC conviction, two to four years in prison for the accosting a child
conviction, and 56 months to seven years in prison for the using a computer to commit a crime
conviction. We affirm.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       This case arises out of defendant’s sexual contact with AA, a teenager who participated
in competitive clay shooting at the Richmond Sportsman’s Club, where defendant was president.

       AA first met defendant during the summer before her eighth grade year, at which time
she and defendant were members of a five-person shooting squad. Defendant later became AA’s
coach and mentor as well as a family friend.

        In January 2014, defendant, who was 46 years old at the time, overheard 15-year-old AA
talking to her friend about pictures of herself in bikinis that she was considering for a trip to
Florida. At defendant’s request, AA texted the pictures to defendant’s phone. AA then began
corresponding with defendant through a mobile application called Kik Messenger (“Kik”).
Some of their conversations were sexual in nature. During these exchanges, defendant and AA
exchanged sexually explicit messages, expressing their mutual desire for one another and
describing sexual acts in which they hoped to engage. AA also sent messages to defendant
mentioning sexual encounters with her boyfriend. On one occasion, AA asked defendant to

                                               -1-
purchase contraceptives for her, explaining that a condom broke when she had intercourse with
her boyfriend.1 These conversations continued until the end of 2014.

        In addition, AA testified that she had three physical encounters with defendant. Two of
the incidents occurred inside trap houses2 located on the premises of the Richmond Sportsman’s
Club while AA and defendant were reloading their equipment. During the first incident, as AA
exited the trap house, defendant pulled her back and touched his pelvis to her buttocks. During
the second incident, defendant unbuttoned AA’s jeans and digitally penetrated her vagina.

       AA testified that the third incident occurred in November 2014. At the time, AA was
volunteering with defendant at the club because she needed service hours for school. While AA
was helping defendant unload supplies from a pole barn, defendant, who also was inside the
barn, shut and locked the door. He removed AA’s pants and directed her to sit. Defendant
performed oral sex on AA. When defendant got up to check the door, AA pulled her pants up.
Defendant then approached AA again, pulled her pants down, and inserted his penis into her
vagina. When the act was completed, they left the barn.

        AA testified that she initially liked the attention, but felt like the situation had spun out of
control by November or December 2014. In December 2014, AA told her best friend, LS, about
the incident in the barn. In January 2015, AA told her teacher about defendant’s abuse,
expressing that she could not handle it anymore and felt suicidal. The teacher called AA’s
mother to the school, and her mother took AA to the hospital. The police were contacted, and
defendant was arrested following an investigation.

         At the close of the prosecution’s case-in-chief, defendant moved for a directed verdict on
all of the charges against him. The trial court denied the motion with regard to all of the charges
except two of the fourth-degree CSC charges. With regard to those offenses, the trial court
found that it “did not hear three separate instances of criminal sexual conduct in the fourth
degree . . . .”

       Ultimately, the jury was unable to reach a verdict on the three third-degree CSC charges.
However, it found defendant guilty of fourth-degree CSC, accosting a child for immoral
purposes, and using a computer to commit the crime of accosting a child for immoral purposes.

        A few months later, defendant was retried on the three third-degree CSC charges. The
testimony offered at the second trial was substantially similar to the testimony offered at the first
trial concerning those charges. The jury found defendant guilty of all three counts. Defendant
was later sentenced as previously described.

                             II. SUFFICIENCY OF THE EVIDENCE


1
  As discussed later in this opinion, evidence of this conversation was admitted during
defendant’s first trial, but not his second trial.
2
  AA described the trap houses as “cement block [buildings]” built partially below the ground
that “hold a trap machine[,] which throws the clay targets that you shoot.”


                                                  -2-
        Defendant argues that his convictions of accosting a child for immoral purposes and
using a computer to commit a crime were not supported by sufficient evidence. We disagree.

                                 A. STANDARD OF REVIEW

        In ascertaining whether sufficient evidence was presented at trial to support a conviction,
we must view the evidence in a light most favorable to the prosecution and determine whether a
rational trier of fact could find that the essential elements of the crime were proven beyond a
reasonable doubt. People v Reese, 491 Mich 127, 139; 815 NW2d 85 (2012). Circumstantial
evidence and reasonable inferences arising from the evidence can constitute satisfactory proof of
the elements of the crime. People v Brantley, 296 Mich App 546, 550; 823 NW2d 290 (2012).
“[A] reviewing court is required to draw all reasonable inferences and make credibility choices
in support of the jury verdict.” People v Nowack, 462 Mich 392, 400; 614 NW2d 78 (2000).

                                         B. ANALYSIS

       Defendant first challenges the sufficiency of the evidence supporting his accosting a child
conviction, arguing that the evidence was insufficient because (1) no sexual acts followed the
text messages on which the charge was based, and (2) AA initiated each of the contacts.
Defendant’s claims have no merit.

       The plain language of the statute proscribing accosting a child for immoral purposes,
MCL 750.145a, does not require that the victim actually engage in a proscribed act. MCL
750.145a provides:

               A person who accosts, entices, or solicits a child less than 16 years of age,
       regardless of whether the person knows the individual is a child or knows the
       actual age of the child, or an individual whom he or she believes is a child less
       than 16 years of age with the intent to induce or force that child or individual to
       commit an immoral act, to submit to an act of sexual intercourse or an act of gross
       indecency, or to any other act of depravity or delinquency, or who encourages a
       child less than 16 years of age, regardless of whether the person knows the
       individual is a child or knows the actual age of the child, or an individual whom
       he or she believes is a child less than 16 years of age to engage in any of those
       acts is guilty of a felony punishable by imprisonment for not more than 4 years or
       a fine of not more than $4,000.00, or both.

In People v Kowalski, 489 Mich 488, 499; 803 NW2d 200 (2011), the Michigan Supreme Court
explained that the statute recognizes alternative ways of committing the offense:

              Because the Legislature used the disjunctive term “or,” it is clear that there
       are two ways to commit the crime of accosting a minor. A defendant is guilty of
       accosting a minor if the prosecution proves beyond a reasonable doubt that the
       defendant (1) accosted, enticed, or solicited (2) a child (or an individual whom the
       defendant believed to be a child) (3) with the intent to induce or force that child to
       commit (4) a proscribed act. Alternatively, a defendant is guilty of accosting a
       minor if the prosecution proves beyond a reasonable doubt that the defendant (1)
       encouraged (2) a child (or an individual whom the defendant believed to be a
                                                -3-
       child) (3) to commit (4) a proscribed act. Taken as a whole, the statute permits
       conviction under two alternative theories, one that pertains to certain acts and
       requires a specific intent and another that pertains to encouragement only and is
       silent with respect to mens rea. [Footnote omitted.]

Under the second theory, “the act of encouragement is the evil in itself.” Id. at 500.

        Accordingly, we are not persuaded by defendant’s argument that a conviction under the
statute requires evidence that the victim actually engaged in a proscribed act. Here, as in
Kowalski, the highly sexualized conversations between defendant, a 46-year-old man, and AA, a
15-year-old girl, “in and of themselves, were immoral, grossly indecent, delinquent, and
depraved acts that constituted the actus reus under either prong of the offense.” Id. at 506-507.3
Defendant’s text messages to AA clearly encouraged her to “to submit to an act of sexual
intercourse or an act of gross indecency,” regardless of whether the act or acts actually occurred
in the future. MCL 750.145a. In addition, the fact that the victim may have initiated the
conversations is not relevant where the evidence showed that defendant engaged in, or
contributed to, the conversations in a manner that encouraged the victim to commit an act
proscribed by the statute. Id. at 499. Thus, for all of these reasons, defendant has not shown that
his conviction for accosting a child for immoral purposes was supported by insufficient evidence.

        Defendant also argues that his conviction for using a computer to commit a crime, MCL
752.796, was not supported by sufficient evidence solely because it was based on his conviction
for accosting a child for immoral purposes, which, according to defendant, was not supported by
sufficient evidence.4 Given our conclusion that his accosting a child for immoral purposes
conviction was supported by sufficient evidence, we reject defendant’s claim.

                                III. EXCLUSION OF EVIDENCE




3
  See also id. at 509 (“These highly sexualized conversations between defendant (an adult
stranger) and a person whom he presumed to be a child, in which the child sent the stranger her
photograph, was asked for her phone number, and was continuously objectified in a sexual
manner, would have given an actual child a distorted and unhealthy view of human relationships
and would have involved her in a distinctly antisocial set of behaviors. As the prosecutor
explained at trial, ‘sex talk over the internet,’ such as the highly sexualized conversations that
undisputedly occurred between defendant and someone whom he believed to be a 15–year–old
girl, “in and of itself is a delinquent act for a minor to be engaging in . . . .” We agree with the
prosecutor that, according to ‘common everyday understanding . . . this [kind of sex talk over the
Internet] is delinquent behavior . . . .’ By engaging in the chats, defendant committed the actus
reus of accosting a minor under either prong of the offense.”).
4
  MCL 752.796(1) provides that “[a] person shall not use a computer program, computer,
computer system, or computer network to commit, attempt to commit, conspire to commit, or
solicit another person to commit a crime.”


                                                -4-
       Next, defendant argues that the trial court erred in excluding certain evidence under the
rape-shield statute, MCL 750.520j. We disagree.

                                 A. STANDARD OF REVIEW

       We review a trial court’s decision to admit evidence for an abuse of discretion. People v
Mardlin, 487 Mich 609, 614; 790 NW2d 607 (2010); People v Aldrich, 246 Mich App 101, 113;
631 NW2d 67 (2001). An abuse of discretion occurs if the trial court’s decision “is outside the
range of reasonable and principled outcomes.” People v Orr, 275 Mich App 587, 588-589; 739
NW2d 385 (2007). In general, there is no abuse of discretion when the trial court’s decision
involves a close evidentiary question. People v Sabin (After Remand), 463 Mich 43, 67; 614
NW2d 888 (2000). “When the decision involves a preliminary question of law, . . . such as
whether a rule of evidence precludes admission, we review the question de novo.” Mardlin, 487
Mich at 614.

        Even if a trial court’s admission or exclusion of evidence was improper, we will not set
aside a judgment or verdict unless it affirmatively appears that the error resulted in a miscarriage
of justice. MCL 769.26. Put another way, under MCL 769.26, “a preserved, nonconstitutional
error is not a ground for reversal unless after an examination of the entire cause, it shall
affirmatively appear that it is more probable than not that the error was outcome determinative.”
People v Lukity, 460 Mich 484, 495-496; 596 NW2d 607 (1999) (quotation marks omitted). See
also MCR 2.613(A) (“An error in the admission or the exclusion of evidence . . . is not ground
for granting a new trial, for setting aside a verdict, or for vacating, modifying, or otherwise
disturbing a judgment or order, unless refusal to take this action appears to the court inconsistent
with substantial justice.”).

                                         B. ANALYSIS

       The rape-shield statute, MCL 750.520j, provides, in pertinent part:

               (1) Evidence of specific instances of the victim’s sexual conduct, opinion
       evidence of the victim’s sexual conduct, and reputation evidence of the victim’s
       sexual conduct shall not be admitted under sections 520b to 520g unless and only
       to the extent that the judge finds that the following proposed evidence is material
       to a fact at issue in the case and that its inflammatory or prejudicial nature does
       not outweigh its probative value:

               (a) Evidence of the victim’s past sexual conduct with the actor.

               (b) Evidence of specific instances of sexual activity showing the source or
       origin of semen, pregnancy, or disease.

In exercising its discretion to admit or exclude evidence under the rape-shield statute, “the trial
court should be mindful of the significant legislative purposes underlying the rape-shield statute
and should always favor exclusion of evidence of a complainant’s sexual conduct where its
exclusion would not unconstitutionally abridge the defendant’s right to confrontation.” People v
Hackett, 421 Mich 338, 349; 365 NW2d 120 (1984).


                                                -5-
        First, defendant argues that the trial court erred in excluding a text message that AA sent
to defendant indicating an intent to have sex with her boyfriend the following weekend.
Defendant argues that the statement was not protected by the rape-shield statute because it was
not evidence of a specific instance of the AA’s sexual conduct, as it merely referenced conduct
that she expected to occur in the future. We need not decide whether the statement was
inadmissible under the rape-shield statute because we agree with the trial court’s alternative
ground for excluding the evidence on the basis of relevance. “Evidence which is not relevant is
not admissible.” MRE 402. Evidence is relevant if it has “any tendency to make the existence of
any fact that is of consequence to the determination of the action more probable or less probable
than it would be without the evidence.” MRE 401. AA’s statement did not tend to make it more
or less probable that defendant committed the charged acts, nor did it have any real bearing on
the victim’s credibility regarding her allegations against defendant. See People v Mills, 450
Mich 61, 66-68, 72; 537 NW2d 909 (1995), mod 450 Mich 1212 (1995) (discussing the
components of relevancy). Notably, consent was not at issue in this case given the fact that AA
was under 16. See People v Sharpe, ___ Mich App ___, ___ n 5; ___ NW2d ___ (2017) (Docket
Nos. 332879, 333872); slip op at 8 n 5; People v Gaines, 306 Mich App 289, 309; 856 NW2d
222 (2014). The trial court did not abuse its discretion when it excluded the evidence.

        Second, defendant argues that the trial court abused its discretion when it excluded,
during the second trial, a text message that AA sent to defendant stating that a condom broke
while she was having sex with her boyfriend and requesting that defendant obtain the “Plan B”
contraceptive pill for her. Defendant argues that the statements were admissible under the rape-
shield statute to show the “source or origin of . . . disease.” MCL 750.520j(1)(b). Specifically,
defendant contends that the message was admissible to show that the emotional distress and
suicidal thoughts that preceded AA’s disclosure of the events to her teacher were the result of her
sexual conduct with her boyfriend rather than any improper conduct by defendant. In addition to
the plain language of the rape-shield statute, defendant relies on People v Mikula, 84 Mich App
108, 114; 269 NW2d 195 (1978), for the following rule: “It is well settled that where the
prosecution substantiates its case by demonstrating a physical condition of the complainant from
which the jury might infer the occurrence of a sexual act, the defendant must be permitted to
meet that evidence with proof of the complainant’s prior sexual activity tending to show that
another person might have been responsible for her condition.”

        Here, there is no indication that the prosecution offered evidence of AA’s emotional
distress as evidence of a “physical condition” or “disease” that constituted corroborating
evidence from which the jury could infer that a sexual act occurred, nor was such evidence
necessary considering the charged acts. Rather, considering the testimony as a whole, it is clear
that AA’s testimony about her mental state was elicited in conjunction with her description of
when and why she ultimately revealed the sexual abuse to a teacher.5 Thus, the trial court did
not abuse its discretion in excluding the evidence.



5
 Compare People v Shaw, 315 Mich App 668, 680; 892 NW2d 15 (2016) (“The rape-shield law
does not prohibit defense counsel from introducing ‘specific instances of sexual activity . . . to
show the origin of a physical condition when evidence of that condition is offered by the

                                                -6-
                                   IV. SENTENCING RANGE

        Next, defendant argues that he was sentenced in violation of the Sixth Amendment
principles discussed in People v Lockridge, 498 Mich 358; 870 NW2d 502 (2015), because the
trial court used facts neither admitted by defendant nor found by a jury beyond a reasonable
doubt to score offense variable (“OV”) 4, OV 8, and OV 10. We disagree.

                                  A. STANDARD OF REVIEW

        Whether a defendant was sentenced in violation of the Sixth Amendment is a question of
constitutional law that we review de novo. Id. at 373.

                                          B. ANALYSIS

        In Lockridge, the Michigan Supreme Court held that Michigan’s sentencing scheme
violated a defendant’s Sixth Amendment right to a jury trial because it required “judicial fact-
finding beyond facts admitted by the defendant or found by the jury to score offense variables
(OVs) that mandatorily increase[d] the floor of the guidelines minimum sentence range, i.e., the
‘mandatory minimum’ sentence under Alleyne.”6 Id. at 364. In order to remedy the
constitutional violation, the Court “sever[ed] MCL 769.34(2) to the extent that it makes the
sentencing guidelines range as scored on the basis of facts beyond those admitted by the
defendant or found by the jury beyond a reasonable doubt mandatory.” Id. at 364.

        Defendant was sentenced approximately five months after Lockridge was decided. Thus,
when defendant was sentenced, the sentencing guidelines were advisory, rather than mandatory.
Id. at 399. As a result, the trial court’s scoring of defendant’s offense variables on the basis of
facts neither admitted by defendant nor found by a jury beyond a reasonable doubt did not
violate the Sixth Amendment. See Lockridge, 498 Mich at 392 (“Because sentencing courts will
hereafter not be bound by the applicable sentencing guidelines range, this remedy cures the Sixth
Amendment flaw in our guidelines scheme by removing the unconstitutional constraint on the
court's discretion. Sentencing courts must, however, continue to consult the applicable
guidelines range and take it into account when imposing a sentence.”); People v Biddles, 316
Mich App 148, 158; ___ NW2d ___ (2016) (“The constitutional evil addressed by the Lockridge
Court was not judicial fact-finding in and of itself[.] [I]t was judicial fact-finding in conjunction
with required application of those found facts for purposes of increasing a mandatory minimum
sentence range. Lockridge remedied this constitutional violation by making the guidelines
advisory, not by eliminating judicial fact-finding.”); id. at 159 (“[J]udicial fact-finding is proper,
as long as the guidelines are advisory only.”).




prosecution to prove one of the elements of the crime charged provided the inflammatory or
prejudicial nature of the rebuttal evidence does not outweigh its probative value.’ ”), quoting
Mikula, 84 Mich App at 115 (emphasis added; omission in original). This is not the case here.
6
    Alleyne v United States, 570 US ___; 133 S Ct 2151; 186 L Ed 2d 314 (2013).


                                                 -7-
            Thus, the trial court’s scoring of the OVs did not violate defendant’s constitutional
        7
rights.

                                  V. RIGHT TO REMAIN SILENT

       Lastly, defendant contends that his constitutional right to remain silent was violated when
Detective Surman stated that he was not provided the passcodes to defendant’s iPhone and iPad,
and that the trial court erred in denying defendant’s request for a mistrial on that basis. We
disagree.

                                    A. STANDARD OF REVIEW

        “Constitutional questions are reviewed de novo.” People v Shafier, 483 Mich 205, 211;
768 NW2d 305 (2009). However, we review for an abuse of discretion a trial court’s decision to
deny a motion for a mistrial. People v Dennis, 464 Mich 567, 572; 628 NW2d 502 (2001).
Prejudice must be shown for reversal to be warranted, and “[t]he trial court’s ruling must be so
grossly in error as to deprive the defendant of a fair trial or amount to a miscarriage of justice.”
People v Wells, 238 Mich App 383, 390; 605 NW2d 374 (1999). Moreover, “[a] mistrial should
be granted only where the error complained of is so egregious that the prejudicial effect can be
removed in no other way.” People v Gonzales, 193 Mich App 263, 266; 483 NW2d 458 (1992),
citing People v Lumsden, 168 Mich App 286, 299; 423 NW2d 645 (1988). “[A]n unresponsive,
volunteered answer to a proper question is not cause for granting a mistrial.” Lumsden, 168
Mich App at 299.

                                           B. ANALYSIS

       In general, if a defendant invokes his right to remain silent after he is arrested and
provided Miranda8 warnings, that silence is constitutionally protected and cannot be used against
him. Shafier, 483 Mich at 212-214; see also Wainwright v Greenfield, 474 US 284, 290-291;
106 S Ct 634; 88 L Ed 2d 623 (1986); Doyle v Ohio, 426 US 610, 616-620; 96 S Ct 2240; 49 L
Ed 2d 91 (1976). Thus, evidence of a defendant’s post-arrest, post-Miranda silence cannot be



7
  Defendant briefly states at the end of his discussion of this issue that his current sentence is
disproportionate. We deem this claim abandoned because defendant failed to raise this issue in
his statement of the questions of presented, MCR 7.212(C)(5); People v Unger (On Remand),
278 Mich App 210, 262; 749 NW2d 272 (2008), and he failed to provide any meaningful
argument explaining why his sentence is disproportionate, other than his discussion of the
meritless Lockridge-related claim previously discussed, see People v McPherson, 263 Mich App
124, 136; 687 NW2d 370 (2004) (“The failure to brief the merits of an allegation of error
constitutes an abandonment of the issue.”); People v Kelly, 231 Mich App 627, 640-641; 588
NW2d 480 (1998) (“An appellant may not merely announce his position and leave it to this
Court to discover and rationalize the basis for his claims, nor may he give only cursory treatment
with little or no citation of supporting authority.”).
8
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


                                                 -8-
used as substantive evidence or impeachment, and a prosecutor’s reference at trial to that silence
violates the defendant’s due process rights under the Fourteenth Amendment. Shafier, 483 Mich
at 212-214. However, a defendant’s pre-arrest silence is not entitled to the same protection. Id.
at 213 n 8; People v Solmonson, 261 Mich App 657, 664-665; 683 NW2d 761 (2004); People v
Schollaert, 194 Mich App 158, 166-167; 486 NW2d 312 (1992). Additionally, in Shafier, 483
Mich at 214-215, the Michigan Supreme Court explained that a reference to post-arrest, post-
Miranda silence does not necessarily violate a defendant’s constitutional rights under some
circumstances:

              In general, any reference to a defendant’s post-arrest, post-Miranda
       silence is prohibited, but in some circumstances a single reference to a
       defendant’s silence may not amount to a violation of Doyle if the reference is so
       minimal that “silence was not submitted to the jury as evidence from which it was
       allowed to draw any permissible inference . . . .” Greer v Miller, 483 US 756,
       764-765; 107 S Ct 3102; 97 L Ed 2d 618 (1987). See also People v Dennis, 464
       Mich 567, 577-580; 628 NW2d 502 (2001). For example, in Greer, there was no
       Doyle violation where the defense counsel immediately objected to a question by
       the prosecution about defendant’s post-arrest, post-Miranda silence, and the trial
       court twice gave a curative instruction to the jury. Greer, 483 US at 759, 764-
       765. [Footnote omitted.]

       Here, it is not apparent that Detective Surman’s response necessarily constituted a
comment on defendant’s silence, especially given the context of the detective’s testimony.
Further, the record does not indicate whether any refusal by defendant to provide the passcodes
occurred after his arrest and after he received Miranda warnings. If defendant’s refusal occurred
before his arrest and before he received Miranda warnings, the record includes no evidence of
any error. See Shafier, 483 Mich at 213 n 8; Solmonson, 261 Mich App at 664-665; Schollaert,
194 Mich App at 166-167.

        Nevertheless, even if we assume that defendant’s refusal to provide the passcodes
occurred after his arrest and after he received Miranda warnings, and the detective’s testimony
constituted a comment on defendant’s silence, the statement did not rise to the level of a
constitutional error. Like the prosecutor in Dennis, 464 Mich at 577, the prosecutor in this case
inadvertently elicited unresponsive testimony that implicitly indicated that defendant refused to
provide the passcodes. Unlike the repeated references at issue in Shafier, Detective Surman’s
brief response “was so minimal that ‘silence was not submitted to the jury as evidence from
which it was allowed to draw any permissible inference.’ ” Shafier, 483 Mich at 218, quoting
Greer, 483 US at 764-765. Defense counsel immediately objected to Detective Surman’s
testimony that he was not provided with the passcodes for defendant’s devices, and the trial court
instructed the jury that the only information that it should take from the detective’s answer was
that he was not able to access defendant’s devices. The prosecutor did not refer to the testimony
during her closing arguments or connect the testimony to defendant’s guilt in any way.
Furthermore, Detective Surman’s response was unsolicited and did not reveal any new
information about defendant’s guilt or innocence. People v Taylor, 245 Mich App 293, 304; 628
NW2d 55 (2001) (noting that “the arresting officer’s testimony regarding [the] defendant’s
silence was unsolicited and provided no unique information regarding [the] defendant’s guilt or
innocence”).

                                               -9-
        Under these circumstances, we conclude that no error resulted from the admission of
Detective Surman’s testimony. However, even if a constitutional error did result, it was surely
harmless given the brevity and isolation of the statement and the trial court’s curative instruction.
See People v Dendel (On Second Remand), 289 Mich App 445, 475-476; 797 NW2d 645 (2010)
(explaining the harmless error standard for constitutional errors). Thus, the trial court did not
abuse its discretion when it denied defendant’s motion for a mistrial. Dennis, 464 Mich at 572.

                                       VI. CONCLUSION

       Defendant has failed to establish that any of his claims warrant relief.

       Affirmed.

                                                              /s/ Michael J. Riordan
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Brock A. Swartzle




                                                -10-